     Case: 4:17-cr-00036-RWS Doc. #: 81-1 Filed: 07/30/19 Page: 1 of 2 PageID #: 890




/                                                 U.S. Department of Justice
                                                  Federal Bureau of Prisons
                                                  Federal Correctional Complex
                                                  Federal Medical Center
                                                  P. 0. Box 1600
                                                  Butner, NC 27509


                                                  July 29, 2019



    Honorable Rodney W. Sippel
    Chief United States District Court Judge
    Eastern District of Missouri
    111 South 101h Street
    St. Louis, MO 63102


    RE:    CARROL, Justin X.
           Reg. No.: 465~0-044
           Docket No.: 4:17-CR-00036-001 RW

    Dear Judge Sippel:

    This letter is to advise you Mr. Justin X. Carroll, who was sentenced in your court on
    October 26, 2017, died at approximately 10:07 p.m. on Saturday, July 27, 2019. The
    cause of death was determined to be Metastatic Colon Cancer.

    Mr. Carroll was serving a 54-month sentence for Access with Intent to View Child
    Pornography. He had a projected release date of September 25, 2021, via Good
    Conduct Time Release.

    If 1- can provide any additional information or be of further assistance, please do not
    hesitate to contact me.




    T. Seara tino
    Cohiplex Warden
 Case: 4:17-cr-00036-RWS Doc. #: 81-1 Filed: 07/30/19 Page: 2 of 2 PageID #: 891
Page Two
CARROLL, Justin X.
Reg. No. 46530-044

cc:

Jeffrey B. Jensen, USA
US Attorney's Office
Eastern District of Missouri
111 S. 1Q1h Street, 2Q1h Floor
St. Louis, MO 63102

Scott Allen Anders, Chief
United States Probation Office
Eastern District of Missouri
111 S. 1Q1h Street, Suite 2.325
St. Louis, MO 63102

D.J. Harmon
Mid-Atlantic Regional Director
Junction Business Park
Federal Bureau of Prisons
302 Sentinel Drive, Suite 200
Annapolis Junction, MD 20701
